                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID LUCAS,                                        Case No. 18-cv-07134-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING POST-JUDGMENT
                                   9             v.                                          MOTION
                                  10     TERRY RAYBON,                                       Docket No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, an Alabama prisoner, filed this action to obtain pre-action discovery under
                                  15   Federal Rule of Civil Procedure 27 from Facebook and a yet-to-be-determined tech firm to learn
                                  16   information so he could file suit in an Alabama state or federal court. This Court dismissed the
                                  17   action because it was filed in the wrong venue, and noted that the dismissal was without prejudice
                                  18   to plaintiff filing a new action in the appropriate district court in Alabama (where there appeared
                                  19   to be two districts that might be appropriate). Plaintiff has filed a motion to alter, amend, or
                                  20   vacate the judgment, saying that he would like the Court to reopen the action to transfer it to the
                                  21   Middle District of Alabama because he “lack[s] funds and resources to duplicate the motions
                                  22   already before the court for the Middle District of Alabama.” Docket No. 15.
                                  23          A party may move to alter or amend a judgment in a motion filed no later than 28 days
                                  24   after entry of judgment. See Fed. R. Civ. P. 59(e). A motion for reconsideration under Federal
                                  25   Rule of Civil Procedure 59(e) “‘should not be granted, absent highly unusual circumstances,
                                  26   unless the district court is presented with newly discovered evidence, committed clear error, or if
                                  27   there is an intervening change in the law.’” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.
                                  28   1999) (citation omitted) (en banc). Mr. Negrete has not shown newly discovered evidence, clear
                                   1   error by the Court, or an intervening change in the law. His motion to alter, amend, or vacate the

                                   2   judgment therefore is DENIED. Docket No. 15.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: April 25, 2019

                                   7

                                   8                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
